Case: 12-1690      Document: 3      Page: 1   Filed: 11/05/2012




            NOTE: This order is nonprecedential.

  Winiteb $>tates qcourt of §ppeaIs
       for tbe jfeberaI (!Circuit

                IN RE RICHARD A. HAASE


                         2012-1690
                   (Serial No. 10/413,849)


    Appeal from the United States Patent and Trademark
Office, Trademark Trial and Appeal Board.


                       ON MOTION


                         ORDER
    Richard Alan Haase moves for leave to proceed in
forma pauperis.
      Upon consideration thereof,
      IT Is ORDERED THAT:
      The motion is granted.
                                     FOR THE COURT
                                      /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s24